Exhibit 10.1
 
Executive Employment Agreement
 
EFFECTIVE DATE:
This Executive Employment Agreement (this “Agreement”) is dated as of March 12,
2015 (the “Effective Date”)
       
PARTIES:
Stillwater Mining Company
   
1321 Discovery Drive
   
Billings, Montana 59102
   
(“Employer”)
         
Kristen K. Koss
PO Box 768
Columbus, MT 59019
(“Executive”)
 

 
Recitals
 
A. Employer is principally engaged in the business of mining and processing ores
from its Montana operations containing palladium, platinum, rhodium, gold,
silver, copper and nickel.
 
B. Executive is a Human Resources professional with extensive experience in the
mining industry.
 
C. Employer has extended an offer of employment to Executive subject to the
terms and conditions set forth in this Agreement.  Executive accepts employment
on the terms, covenants, and conditions set forth in this Agreement.
 
Agreement
 
In consideration of the foregoing recitals and the covenants and promises
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Employer and the
Executive agree as follows:
 
ARTICLE I.
Definitions and Interpretation
 
1.1 Definitions.  In addition to the terms defined in the preamble and Recitals
to this Agreement and in the body of this Agreement, as used in this Agreement,
the following terms shall have the following meanings:
 
“Cause” shall mean (1) any gross misconduct, negligence, or omission by
Executive; (2) Executive’s material failure or refusal to adhere to the terms of
this Agreement or to Employer’s written policies, rules and practices applicable
to Executive; (3) Executive’s unauthorized disclosure of Confidential
Information (defined below) or breach of the Confidentiality provisions
contained herein; (4) a material act or acts of dishonesty by Executive
involving the Employer; (5) conduct of Executive which is materially injurious
to the Employer, monetarily or otherwise; or (6) commission by Executive of a
criminal offense that, if committed in the State of Montana, would have
constituted a felony under the laws of the State of Montana or the United
States.
 
 
 

--------------------------------------------------------------------------------

 
“Good Reason” shall mean a special right of Executive to terminate employment at
her initiative within 6 months following the occurrence, without Executive’s
written consent, of one or more of the following events (except as a result of a
prior termination), provided that Executive has provided Employer with notice of
such event within 90 days of its initial existence and Employer has not remedied
such condition within 30 days of such notice:
 
(a) a material diminution or change, adverse to Executive, in Executive’s
positions, titles, status, rank, nature of responsibilities, or authority with
Employer (for this purpose, (including the non-renewal of this Agreement by the
Employer);
 
(b) a material decrease in Executive’s annual Base Salary, or a decrease in the
target bonus award opportunities described in Article V of this Agreement (other
than an across-the-board reduction on a percentage basis for all Named Executive
Officers);
 
(c) a material reduction in the aggregate benefits for which Executive is
eligible under the Employer’s benefit plans (other than an across-the-board
reduction in the aggregate benefits for all Named Executive Officers); or
 
(d) Employer requiring Executive to relocate outside of the State of Montana.
 
“Named Executive Officers” means those persons designated as such in the
Employer’s then-current proxy statement, as amended by subsequent filing.
 
“Underperformance” shall mean Executive’s failure to meet the performance
expectations and standards customary for the vice president, human resources and
safety position in a U.S. public company or as set forth in this Agreement.
 
1.2 Interpretation.  Unless a clear contrary intention appears, as used in this
Agreement (a) the singular includes the plural and vice versa, (b) reference to
any document means such document as amended from time to time, (c) “include” and
“including” means including without limiting the generality of any description
preceding such term, (d) the word “or” is not exclusive, unless otherwise
expressly stated, (e) the terms “hereof,” “herein,” “hereby,” and derivative or
similar words refer to this entire Agreement, and (f) headings are for
convenience only and do not constitute a part of this Agreement.
 
ARTICLE II.
Employment Duties.
 
Employer shall employ Executive as its Vice President, Human Resources and
Safety, and Executive shall reside and work in Montana, and accepts employment
under the terms and conditions set forth in this Agreement.  Executive shall be
responsible for performing the business and professional services typically
performed by the Vice President, Human Resources and Safety of any company, or
as may reasonably be assigned to her by Employer’s Board of Directors (“Board”),
subject to the general and customary supervision by the Board.
 
 
2

--------------------------------------------------------------------------------

 
ARTICLE III.
Full-Time Best Efforts.
 
3.1 Full-Time Best Efforts.  Executive shall devote the professional time and
attention required to perform Executive’s obligations under this Agreement, and
shall at all times faithfully, industriously and to the best of Executive’s
ability, experience and talent perform all of Executive’s obligations under this
Agreement.  Until this Agreement is terminated, Executive shall not be employed
or engaged by any other person or firm other than Employer unless otherwise
provided for in the Employer’s policies or authorized by the Board.
 
3.2 No Conflicting Obligations.  Executive represents and warrants to the
Employer that she is under no obligation or commitment, whether contractual or
otherwise, that is inconsistent with her obligations under this
Agreement.  Executive represents and warrants that she will not use or disclose,
in connection with her employment by the Employer, any trade secrets or other
proprietary information or intellectual property in which Executive or any other
person has any right, title, or interest and that her employment by the Employer
as contemplated by this Agreement will not infringe or violate the rights of any
other person or entity.  Executive represents and warrants to the Employer that
she has returned all property and confidential information belonging to any
prior employers.
 
ARTICLE IV.
Term and Termination.
 
4.1 Term.  The term of this Agreement shall begin on the Effective Date and
continue until 11:59 p.m. on March 12, 2016 (“Employment Term”).  This Agreement
may be renewed for successive one-year terms upon written agreement of both
parties no later than thirty (30) days prior to the end of the term.
 
4.2 Termination.  Notwithstanding Section 4.1:
 
(a)  
This Agreement may be terminated by the agreement of the Employer and the
Executive.

 
(b)  
This Agreement and the Executive’s employment shall terminate immediately upon
Executive’s death.

 
(c)  
This Agreement shall terminate on the date on which the Executive will have had
a disability (which is defined to mean any mental or physical condition as a
result of which the Executive is unable or fails to perform the duties required
of the Executive under this Agreement (“Disability”)) for a period of at least
ninety days (which need not be consecutive) during any twelve month period, with
the date of the termination of the Executive’s employment under this Agreement
being the last date of the ninety day period, due to the Executive’s failure to
perform the duties required of the Executive under this Agreement.  During any
period of disability the Executive must exhaust available vacation and sick
leave.

 
 
3

--------------------------------------------------------------------------------

 
(d)  
Employer may terminate this Agreement immediately upon notice for Cause.

 
(e)  
Upon 30 days’ written notice to Executive and Executive’s failure to cure during
the 30-day notice period, Employer may terminate this Agreement for Executive’s
Underperformance.

 
(f)  
Executive may terminate this Agreement upon 60 days’ written notice to Employer
with or without Good Reason.

 
(g)  
Upon termination of Executive’s employment under this Agreement, Employer shall
have no further obligation to Executive except as specifically provided under
this Agreement.  Executive shall return to Employer any and all equipment,
client, project and investor information including, without limitation,
confidential files, proprietary information, client files, investor information,
project files, construction files, electronic equipment, vehicles, keys, credit
cards, and the like, owned by Employer and used by, or in the possession of,
Executive.

 
ARTICLE V.
Compensation and Benefits
 
5.1 Base Salary.  Employer shall pay Executive an annual salary of $230,000 (the
“Base Salary”) in accordance with Employer’s regular payroll practices.  This
Base Salary is subject to periodic review and adjustment, provided, however,
that the Base Salary will not be decreased other than an across-the-board
reduction on a percentage basis for all Named Executive Officers.
 
5.2 Short-Term Incentive Program.
 
(a) Executive will be eligible to participate in Employer’s Short-Term Incentive
Program (“STIP”), which will provide Executive the opportunity to earn a target
bonus of 55% of the Base Salary for each calendar year of the Employment Term
starting in 2015.
 
(b) The award is earned annually and is based upon achievement of performance
targets established and approved by the Board annually.  Except as otherwise
provided in this Agreement, Executive must be employed by Employer on the last
day of the designated performance period in order to be entitled to payment of
any STIP bonus.
 
 
4

--------------------------------------------------------------------------------

 
5.3 Long-Term Incentive Plan.
 
(a) Executive will be eligible to participate in Employer’s Long-Term Incentive
Plan (“LTIP”), providing an opportunity for Executive to earn a grant of equity
instruments with a target value of 50% of the Base Salary for each calendar year
of the Employment Term starting in 2015, of which 60% will be performance based
shares and 40% will be time based shares.
 
(b) The terms and conditions of each LTIP grant (including performance targets)
will be set forth in an annual award agreement approved by the Board, and (if
applicable) subject to the Employer’s 2012 Equity Incentive Plan.  Such terms
and conditions will include provisions for complete or partial payout of an LTIP
award in the event of Executive’s death or separation from service due to
disability, termination for Good Reason, termination for Underperformance,
termination following a Change in Control (as defined in the LTIP), or (under
certain circumstances) expiration of this Agreement without renewal.
 
5.4 Business Expenses.  Employer shall reimburse Executive for any
business-related expenses approved pursuant to Employer’s policy.
 
5.5 Fringe Benefits.  The Executive shall be entitled to participate in any
plans, arrangements or distributions by the Employer pertaining to or in
connection with any health insurance, pension, retirement and profit sharing
plans or benefits which the Employer adopts for the senior management executives
of the Employer (the “Fringe Benefits”) on terms no less favorable than provided
to other Named Executive Officers.  The Executive will be subject to all of the
rules of the Employer’s plans providing the Fringe Benefits, including without
limitation, rules regarding participation and vesting.
 
5.6 Vacation.  Executive shall be entitled to six weeks of paid vacation per
year.
 
ARTICLE VI.
Severance Payments and Benefits
 
6.1 Employer’s Termination of Executive for Cause or Executive’s Resignation
without Good Reason.  In the event that Employer terminates Executive’s
employment for Cause or Executive resigns without Good Reason, Employer shall
pay Executive any accrued but unpaid Base Salary through the date of termination
or resignation, all accrued but unused vacation earned through the date of
termination or resignation, and any reimbursement of expenses owed pursuant to
this Agreement on the Employer’s next regularly scheduled pay day.  Executive
will not be eligible for any STIP and LTIP award payments for the year in which
Executive’s employment terminates for Cause or Executive resigns without Good
Reason, and unvested equity awards shall be forfeited on the date of termination
or resignation.
 
6.2 Termination due to Executive’s Death or Disability.  In the event that
Executive’s employment terminates for Death or Disability, Employer shall pay
Executive or her estate the following amounts:
 
(a) all accrued but unpaid Base Salary through the date of termination will be
paid on the Employer’s next regularly scheduled pay day after termination;
 
 
5

--------------------------------------------------------------------------------

 
(b) a pro rata portion (equal to the number of days in the year through the date
of termination relative to the total number of days in the year) of Executive’s
STIP bonus for the year in which employment terminates, paid no later than March
15th of the following year and based on achievement of the established
performance targets;
 
(c) all accrued but unused vacation earned through the date of termination will
be paid on the Employer’s next regularly scheduled pay day after termination;
and
 
(d) any reimbursement of expenses owed pursuant to this Agreement will be paid
on the Employer’s next regularly scheduled pay day after termination.
 
6.3 Employer’s Termination of Executive for Underperformance or Executive’s
Resignation for Good Reason.  In the event that Employer terminates Executive’s
employment for Underperformance or Executive resigns for Good Reason, Employer
shall pay Executive the following severance benefits upon execution of a
complete release in favor of Employer, its affiliates, and all of their
respective officers, directors, employees, principals, managers, partners,
members, attorneys, and representatives, in form and substance satisfactory to
the Employer:
 
(a) all accrued but unpaid Base Salary through the date of termination or
resignation will be paid on the Employer’s next regularly scheduled pay day
after termination or resignation;
 
(b) all accrued but unused vacation earned through the date of termination or
resignation will be paid on the Employer’s next regularly scheduled pay day
after termination or resignation;
 
(c) any reimbursement of expenses owed pursuant to this Agreement will be paid
on the Employer’s next regularly scheduled pay day after the expenses have been
approved;
 
(d) an amount equal to two times the Base Salary in effect at the time of the
resignation to be paid out in 24 equal monthly installments commencing on the
1st day of the month following the 3 month anniversary of the termination date
and continuing on the 1st day of each month thereafter until paid in full
(subject, however, to delay as provided in Section 13.11 of this Agreement);
 
(e) an amount equal to two times the average of her target and actual STIP award
for the calendar year immediately preceding the resignation to be paid out in 24
equal monthly installments commencing on the 1st day of the month following the
3 month anniversary of the termination date and continuing on the 1st day of
each month thereafter until paid in full (subject, however, to delay as provided
in Section 13.11 of this Agreement; and
 
(f) an amount equal to 18 months of Executive’s cost to continue group medical
coverage pursuant to the federal law commonly known as COBRA, 29 U.S.C. §1162,
et seq., provided that Executive is eligible for and elects such continuation
coverage, and provided that such amount will be subject to all required federal
and state deductions and withholdings.
 
 
6

--------------------------------------------------------------------------------

 
ARTICLE VII.
Withholding Tax
 
The Employer shall be entitled to withhold from the Base Salary and any other
amounts that it pays to Executive under this Agreement or otherwise, an amount
sufficient to satisfy all federal, state and local income and employment tax
withholding requirements with respect to any and all amounts paid to Executive
by Employer.
 
ARTICLE VIII.
Indemnification
 
The Employer will hold harmless, indemnify, and provide a defense to Executive
to the fullest extent permitted by Montana law with respect to any claims,
actions, suits, or proceedings, brought against Executive, in any jurisdiction,
by reason of, or arising out of, Executive’s service as, or the performance of
Executive’s duties as, an employee, director, officer, and/or agent of the
Employer, provided that such claims, actions, suits, or proceedings are not
found by a court or arbitrator to have arisen out of Executive’s willful
misconduct or gross negligence.  The Employer will pay, and subject to any legal
limitations, advance all costs, expenses, and losses, including without
limitation reasonable attorneys’ fees, costs of settlements, and consequential
damages, actually and necessarily incurred by Executive in connection with the
defense of any such claims, actions, suits, or proceedings, and in connection
with any appeal thereof.
 
ARTICLE IX.
Directors’ and Officers’ Insurance
 
The Employer will obtain and maintain directors’ and officers’ liability
insurance coverage in an amount equivalent to that of a well-insured similarly
situated company.  Any directors’ and officers’ liability insurance covering
Executive will continue to apply following the period in which Executive is
serving as officer or director of the Employer for actions or omissions during
the period in which Executive was acting as officer or director.
 
ARTICLE X.
Confidential Information
 
10.1 Confidential Information. “Confidential Information” as used in this
Agreement shall mean any and all communications, information, records,
documents, material, data or ideas regarding the Company, including, without
limitation, lists of customers; names, addresses, electronic mail addresses and
telephone numbers of customers; customer account information; lists of
expiration dates of insurance policies sold to customers; financial models and
spreadsheets; project development plans and specifications; partnership
agreements and legal documents; corporate information and proprietary data as
well as future development plans; and any communication with investors,
prospective investors, partners, developers, architects, engineers, contractors,
lenders, consultants or any other service providers.  Information disclosed to
the Employee by the Employer or learned by the Employee in the course of the
Employee’s employment with the Employer shall be considered Confidential
Information by the Employee unless the information is conspicuously designated
as “Not Confidential” or, if provided orally, identified as not confidential at
the time of disclosure.
 
 
7

--------------------------------------------------------------------------------

 
10.2 Nondisclosure and Nonuse Obligation.  The Employee shall not disseminate or
in any way disclose any Confidential Information to any person, agency,
department, firm or business, provided, the Employee may disclose Confidential
Information to other employees of the Employer, including, without limitation,
officers, accountants, attorneys, and directors of the
Employer.  Notwithstanding any other provision of this Agreement, this Agreement
shall not apply to any Confidential Information:  (i) to the extent disclosure
is required by law or is necessary to establish the rights of either party to
this Agreement; (ii) disclosure of which is authorized in writing by the
Employer; or (ii) that is in the public domain or becomes part of the public
domain through no violation of this Agreement.  The Employee shall promptly give
notice to the Employer of any unauthorized use or disclosure of any Confidential
Information.  The Employee shall assist the Employer in remedying any
unauthorized use or disclosure of any Confidential Information.
 
ARTICLE XI.
Competition, Non-Solicitation and Disclosure of Outside Activity
 
11.1 Competition.  From and after the termination of Executive’s employment with
Employer (the “Termination Date”) until the second anniversary of the
Termination Date (the “Two-Year Period”), Executive may compete with Employer
and own, operate, manage, control, engage in, participate in, invest in, hold
any interest in, assist, aid, act as a consultant to or otherwise advise in any
way, be employed by or perform any services (alone or in association with any
person) for, any person (or on behalf of Executive) that engages in or owns,
invests in, operates, manages or controls any venture or enterprise that
directly competes with Employer.  If Executive, without the prior approval of
the Employer, competes with Employer or owns, operates, manages, controls,
engages in, participates in, invests in, holds any interest in, assists, aids,
acts as a consultant to or otherwise advises in any way, is employed by or
performs any services (alone or in association with any person) for any person
(or on behalf of Executive) that engages in or owns, invests in, operates,
manages or controls any venture or enterprise that directly competes with
Employer at any time during the Two-Year Period, Executive shall pay Employer an
amount equal to 100% of all gross revenue generated by Executive or other person
owned, operated, managed, controlled, engaged in, participated in, invested in
or held by Executive or assisted, aided, consulted for or otherwise advised by
Executive in any way or by which Executive was employed or for which Executive
performed services (alone or in association with any person) during the Two-Year
Period from any customers who were customers of Employer on the Termination Date
or any time during the thirty-day period immediately preceding the Termination
Date.
 
11.2 Non-Solicitation.  Executive agrees that from and after the Effective Date
and until two years after the Termination Date, she will not, except on behalf
of Employer or with the express written permission of Employer, which may be
given or withheld in Employer’s sole discretion, directly or indirectly solicit,
or attempt to solicit (on Executive’s own behalf or on behalf of any other
person or entity) the employment or retaining of any employee or consultant of
Employer or any of Employer’s affiliates.
 
 
8

--------------------------------------------------------------------------------

 
11.3 Disclosure of Outside Activities.  Executive, during the Employment Term,
shall at all times keep the Employer informed of any outside business activity
and employment, and shall not engage in any outside business activity or
employment which may be in conflict with the Employer’s interests.
 
ARTICLE XII.
Arbitration.
 
Any dispute arising out of or relating to this Agreement shall be settled or
made by binding arbitration at a location in Billings, Montana pursuant to the
Montana Uniform Arbitration Act or other applicable Montana law, and where not
inconsistent, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association now or hereafter in effect.  The parties to the
dispute shall unanimously select the arbitrator.  In the event the parties to
the dispute are unable to unanimously select an arbitrator within ten (10) days
of notice from any party to the dispute to all other parties to the dispute of
the need to select an arbitrator, the arbitrator shall be selected in accordance
with the Montana Uniform Arbitration Act.  The parties to the dispute shall
confer with the arbitrator and together shall decide upon a time and date for
the arbitration hearing.  If the parties to the dispute and the arbitrator are
unable to agree upon a time and date for the arbitration hearing, the arbitrator
shall determine the time and date for the arbitration hearing.  The parties to
the dispute shall equally split the arbitrator’s fees and costs, unless the
arbitrator determines that any party to the dispute has defaulted or asserted an
unreasonable business position during the arbitration, in which event the party
to the dispute who defaulted or asserted the unreasonable business position
shall pay all or a part of the arbitrator’s fees and costs, as the arbitrator,
in his discretion, determines.  In agreeing to the method of dispute resolution
set forth in this arbitration clause, the parties specifically acknowledge that
each prefers to resolve disputes by arbitration rather than through the formal
court process.  FURTHER, EACH OF THEM UNDERSTANDS THAT BY AGREEING TO
ARBITRATION EACH OF THEM IS WAIVING THE RIGHT TO RESOLVE DISPUTES ARISING FROM
OR RELATING TO THIS AGREEMENT IN COURT BY A JUDGE OR JURY, THE RIGHT TO A JURY
TRIAL, THE RIGHT TO DISCOVERY AVAILABLE UNDER THE MONTANA RULES OF CIVIL
PROCEDURE, THE RIGHT TO FINDINGS OF FACT BASED ON THE EVIDENCE, AND THE RIGHT TO
ENFORCE THE LAW APPLICABLE TO ANY CASE ARISING OUT OF OR RELATING TO THIS
AGREEMENT BY WAY OF APPEAL, EXCEPT AS ALLOWED UNDER THE MONTANA UNIFORM
ARBITRATION ACT.  Each of them also acknowledges that each has had an
opportunity to consider and study this arbitration provision, to consult with
counsel, to suggest modifications or changes, and, if requested, has received
and reviewed a copy of the Montana Uniform Arbitration Act.
 
 
9

--------------------------------------------------------------------------------

 
ARTICLE XIII.
Miscellaneous.
 
13.1 Key-Employee Insurance.  Executive agrees that the Employer may, from time
to time, apply for and take out in its own name and at its own expense, life,
health, accident, or other insurance upon Executive that the Employer may deem
necessary or advisable to protect its interests; and Executive agrees to submit
to any medical or other examination necessary for such purposes and to assist
and cooperate with the Employer in preparing such insurance; and Executive
agrees that she shall have no right, title, or interest in or to such insurance.
 
13.2 Governing Law.  This Agreement shall be governed by the laws of the State
of Montana.
 
13.3 No Waiver.  The failure of either party to demand strict performance and
compliance with any part of this Agreement shall not be deemed to be a waiver of
the rights of such party under this Agreement or by operation of law.  Any
waiver by either party of a breach of any provision of this Agreement shall not
operate as or be construed as a waiver of any subsequent breach thereof.
 
13.4 Severability.  The invalidity of any provision of this Agreement or portion
of a provision shall not affect the validity of any other provision of this
Agreement or the remaining portion of the applicable provision.
 
13.5 Counterparts and Facsimile Signatures.  This Agreement and any amendments
to this Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which, taken together, shall constitute
one agreement.  A facsimile or electronic signature to this Agreement and any
amendments to this Agreement shall be deemed an original and binding upon the
party against whom enforcement is sought.
 
13.6 Notices.  All notices required or permitted under this Agreement shall be
in writing and shall be deemed effectively given: (i) upon personal delivery to
the party to be notified; (ii) when sent by confirmed facsimile or electronic
mail if sent during normal business hours of the recipient, if not, then on the
next business day; (iii) upon receipt, if sent by registered or certified mail
or nationally recognized overnight courier.  All notices shall be sent to
Employer or Executive at the address set forth on the first page of this
Agreement, or at such other address as either party may designate by notice
pursuant to this Section.
 
13.7 Entire Agreement.  The terms of this Agreement express and constitute the
entire agreement between the parties pertaining to the subject matter of this
Agreement and supersede all prior and contemporaneous agreements, term sheets,
offer letters, understandings, negotiations and discussions, whether oral or
written, of the parties.  No supplement, modification, waiver or termination of
this Agreement shall be binding, unless executed in writing by the party to be
bound.
 
13.8 Acknowledgments; Separate Representation.  Each of the parties represents,
acknowledges and agrees that the respective party has been advised to consult
with professional legal and accounting advisors with respect to the legal and
tax consequences of the transactions described in this Agreement and all
agreements referenced in this Agreement, and each party has obtained and relied
upon its own independent legal and accounting advisors in connection with the
transactions contemplated in this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
13.9 Amendment.  This Agreement may be amended or altered by written instrument
executed by all of the parties to this Agreement.
 
13.10 Attorney’s Fees.  In the event of any arbitration or other proceeding for
the interpretation or enforcement of this Agreement, the prevailing party in
such arbitration or other legal proceeding shall be entitled to recover its
costs and expenses incurred, including, without limitation, reasonable
attorneys’ fees
 
13.11 Code Section 409A.  The intent of the parties is that payments and
benefits under this Agreement (including all attachments, exhibits and annexes)
be exempt from or comply with Section 409A of the Internal Revenue Code of 1986,
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and be administered to be in
compliance therewith.  Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Code Section 409A, Executive shall not be considered to have
terminated employment with the Employer for purposes of this Agreement, and no
payment shall be due to Executive under this Agreement, until Executive would be
considered to have incurred a “separation from service” from the Employer within
the meaning of Code Section 409A.  Each amount to be paid or benefit to be
provided to Executive pursuant to this Agreement that constitutes deferred
compensation subject to Code Section 409A shall be construed as a separate
identified payment for purposes of Code Section 409A.  Notwithstanding anything
to the contrary in this Agreement, to the extent that any payments to be made to
the Executive upon his or her separation from service would result in the
imposition of any individual penalty tax imposed under Code Section 409A by
reason of Executive’s status as a “specified employee,” the payment shall
instead be made on the first business day after the earlier of (i) the date that
is six months following such separation from service and (ii) Executive’s
death.  To the extent that the Agreement provides for the reimbursement of
specified expenses incurred by the Executive, such reimbursement shall be made
in accordance with the provisions of the Agreement, but in no event later than
the last day of the Executive’s taxable year following the taxable year in which
the expense was incurred.  The amount of expenses eligible for reimbursement or
in-kind benefits provided by the Employer in any taxable year of the Executive
shall not affect the amount of expenses or in-kind benefits to be reimbursed or
provided in any other year (except in the case of maximum benefits to be
provided under a medical reimbursement arrangement, if applicable).
 
13.12 Clawback.  Notwithstanding any other provisions in this Agreement, any
compensation that is otherwise payable under this Agreement and that is subject
to recovery under any law, government regulation or stock exchange listing
requirement will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Employer pursuant to any such law,
government regulation or stock exchange listing requirement).
 
 
11

--------------------------------------------------------------------------------

 
The parties have executed this Agreement effective as the Effective Date.
 
 

   
EMPLOYER:
             
Stillwater Mining Company
     
[mcmullen.jpg]
     
Michael J. McMullen
Chief Executive Officer
                             
EXECUTIVE:
     
 
/s/ Kristen K. Koss
     
Kristen K. Koss
     
Vice President, Human Resources and Safety

 
 
 
 
12


--------------------------------------------------------------------------------